Citation Nr: 0126308	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  95-38 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas


THE ISSUE

Whether a November 1991 rating decision should be reversed or 
amended due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  His awards and decorations included the Combat 
Infantryman Badge.

In January 1999, the Board of Veterans' Appeals (Board) 
remanded this case to the M&ROC for further development.  
Following that development, the M&ROC confirmed and continued 
its prior decision that its rating action in November 1991 
did not involve CUE, and as such, did not need to be reversed 
or amended.

FINDING OF FACT

The November 1991 M&ROC rating decision was reasonably 
supported by the evidence then of record and prevailing legal 
authority and did not involve CUE.  


CONCLUSION OF LAW

The criteria for reversing or amending the November 1991 
rating decision, which denied entitlement to an effective 
date prior to November 3, 1989, for a 100 percent schedular 
rating for the veteran's service-connected PTSD, have not 
been met.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating action, dated in November 1991, the M&ROC granted 
the veteran a 100 percent schedular rating for his service-
connected PTSD, effective November 3, 1989.  The veteran 
disagrees with that effective date and contends that it 
should revert to November 9, 1987, the effective date of 
service connection for his PTSD.  He concludes that the 
failure to assign such an effective date was the result of 
CUE.


I.  Factual Background

In August 1988, the VA Regional Office (RO) in Des Moines, 
Iowa, granted the veteran's claim of entitlement to service 
connection for PTSD.  The RO assigned a noncompensable 
evaluation, effective November 9, 1987, the date the veteran 
was admitted to a VA Medical Center (MC) for the treatment of 
PTSD.  In September 1988, the veteran was notified of that 
decision, as well as his appellate rights.

On VA Form 21-4138, received on October 20, 1988, the veteran 
requested reevaluation of his service-connected PTSD.  He 
noted that in January, February, and March 1988, and again in 
August 1988, he had been hospitalized at the VAMC in 
Knoxville, and that he was being treated at the Vet Center in 
Des Moines.  

On VA Form 21-4138, received on November 22, 1988, the 
veteran noted that since November 1988, he had been 
hospitalized for the treatment of his PTSD at the VAMC in 
Knoxville, Iowa, and that from December 1987 to March 1988, 
he had been hospitalized in Topeka, Kansas.  He stated that 
his PTSD was obviously worse and requested that it be 
reevaluated.  

On VA Form 21-4138, received on March 10, 1989, the veteran 
requested that his claims folder be transferred from the Des 
Moines RO and requested that he be scheduled for a VA 
examination.  He noted that he was living in the jurisdiction 
of the M&ROC.  He also noted that from November to December, 
1988, he had been hospitalized at the Knoxville, VAMC but had 
not received a temporary total rating during that time under 
38 C.F.R. § 4.29 (1988).

By a rating action in May 1989, the M&ROC granted the veteran 
a temporary total rating due to hospitalization for his PTSD.  
That rating was effective from November 18, 1988, through 
December 31, 1988.  38 C.F.R. § 4.29.  On January 1, 1989, 
his noncompensable evaluation was restored. 

On VA Form 21-4138, received on April 25, 1989, the veteran 
reiterated that from November to December, 1988, he had been 
hospitalized at the Knoxville, VAMC but had not received a 
temporary total rating during that time under 38 C.F.R. 
§ 4.29.

By a rating action in July 1989, the M&ROC confirmed and 
continued the noncompensable rating for the veteran's 
service-connected PTSD.

On November 3, 1989, the M&ROC received a statement from the 
veteran's representative to the effect that a 100 percent 
schedular evaluation was warranted for the veteran's PTSD.

By a rating action in April 1990, the M&ROC raised the 
schedular rating from noncompensable to 70 percent for the 
veteran's service-connected PTSD.  The effective date of that 
increase was November 3, 1989.

By a rating action in November 1991, the M&ROC raised the 
schedular rating to 100 percent for the veteran's service-
connected PTSD.  The effective date of that increase was 
retroactive to November 3, 1989.  The veteran disagreed with 
the effective date, and appealed to the Board.

In November 1992, the Board denied the veteran's claim of 
entitlement to service connection for an earlier effective 
date.  The Board noted that the veteran's substantive appeal, 
which had been received in March 1992, had not set forth any 
specific errors of fact or law made by the M&ROC in reaching 
its determination as to the effective date of the 100 percent 
schedular rating for PTSD.  Accordingly, the Board dismissed 
the appeal under 38 C.F.R. § 20.202 (2001).  

In June 1995, the M&ROC received the veteran's claim that the 
M&ROC's November 1991 decision had involved CUE with respect 
to the assignment of the effective date for the 100 percent 
schedular evaluation for PTSD.  

By a rating action in August 1995, the M&ROC determined that 
there had been no CUE with respect to its November 1991 
decision.  The veteran disagreed with that decision, and this 
appeal ensued.
In October 1995, the M&ROC received the veteran's statement 
which was accepted as a substantive appeal in lieu of VA Form 
9.  The veteran stated that he intended "to dispute every 
statement, allegation or inference" contained in the notice 
of the August 1995 decision and subsequent SOC that was 
inconsistent with the veteran's position on the issues, or 
not expressly admitted by the veteran.  

In statements received by the M&ROC in January and March 
1997, the veteran set forth additional argument with respect 
to the M&ROC's August 1995 decision.

In July 1997, the Board determined that the veteran had not 
submitted a proper substantive appeal because it had not 
alleged any specific errors of fact or law made by the M&ROC 
in reaching its August 1995 decision.  38 C.F.R. § 20.202 
(1997).  The veteran appealed that decision to United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court).

In September 1998, the Court noted that under 38 C.F.R. 
§ 20.203, when the Board raised the issue of adequacy of the 
Substantive Appeal, the veteran and his representative had to 
be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on that question.  The Court found, and the VA 
Secretary conceded, that the Board had violated that duty and 
remanded the case, so that the Board could provide the 
veteran with notice under 38 C.F.R. § 20.203.  In so doing, 
the Court found that the statements submitted by the veteran 
in January and March 1997 did not cure any defect in the 
substantive appeal.  The Court noted that there was nothing 
in the statutory or regulatory scheme which indicated that 
documents submitted beyond the time provided for submitting a 
substantive appeal could be construed as part of that appeal. 

In January 1999, the Board remanded the case to M&ROC so that 
the veteran could identify errors of fact or law in the 
M&ROC's rating action of August 1995.

In statements, dated from December 1998 to June 1999, the 
veteran submitted additional argument in support of his claim 
of CUE with respect to the M&ROC's November 1991 decision.  

In June 2001, the M&ROC confirmed and continued its August 
1995 decision that it had not committed CUE in its November 
1991 decision.  Thereafter, the claim was returned to the 
Board.

In a statement addressed to the Board and dated in July 2001, 
the veteran reiterated the arguments which he had raised 
before the M&ROC. 

II.  Analysis

Generally, the effective date of a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(1) (2001).  There is an exception in 
that the effective date may the earliest date as of which it 
is ascertainable that an increase in disability has occurred, 
provided that the application therefor is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2001).

The veteran offers multiple theories of the case as to why 
the effective date of the 100 percent schedular rating for 
PTSD should be earlier than November 3, 1989.  First, he 
contends that his statements received on October 20, 1988, 
and November 2, 1988, were NOD's with respect to the Des 
Moines RO's August 1988 decision which granted entitlement to 
service connection for PTSD.  He maintains that either should 
have initiated the appellate process, due primarily to the 
fact that they were received so soon after the grant of 
service connection for PTSD and that each specifically 
requested reevaluation of that disorder.  He notes, however, 
that the Des Moines RO did not issue the veteran a Statement 
of the Case (SOC).  Consequently, he maintains that the case 
remained open until November 1991, when the M&ROC granted the 
100 schedular evaluation for PTSD.  Therefore, he concludes 
that 100 percent schedular evaluation should revert to 
November 9, 1987, the effective date of service connection 
for that disorder.

In the alternative, the veteran contends that his statements 
received in October and November 1988 were new informal 
claims under 38 C.F.R. § 3.155 (West 1991).  Therefore, he 
contends that the VA had a duty to assist him in the 
development of those claims, such as requesting evidence and 
scheduling him for a VA examination.  He maintains, however, 
that the VA failed to fulfill its duty to assist him and that 
such failure constituted CUE.  

The veteran also contends that in November 1991, when the 
M&ROC set the effective date for a 100 percent schedular 
evaluation for PTSD, the M&ROC failed to consider the level 
of impairment caused by his PTSD during the year prior to the 
receipt of the claim on November 3, 1989.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  He maintains that had 
the M&ROC done so, it would have granted the 100 percent 
schedular evaluation retroactive to November 3, 1988.  

Finally, the veteran notes that the medical evidence 
submitted in support of his claim shows that his PTSD was 
severe in nature and had been characterized as such back to 
the time service connection had been established.  
Accordingly, the veteran maintains that it was CUE for the 
Des Moines RO to assign less that a 100 percent schedular 
evaluation when it granted service connection for PTSD in 
August 1988.

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Mere 
disagreement as to how the facts were weighed or evaluated 
cannot rise to the level of CUE.  38 C.F.R. § 20.1403 (2000); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997).

The initial question is whether either of the statements 
received by the Des Moines RO in October and November 1988 
constituted an NOD with respect to the noncompensable rating 
assigned by the Des Moines RO, when it granted service 
connection for PTSD in August 1988.  While those statements 
were received well within the year after the veteran was 
notified of that decision, and as such were timely filed 
under 38 U.S.C.A. § 4005 (1988) and 38 C.F.R. § 19.129(a) 
(1988), that fact alone is not dispositive of the issue.  In 
1988, as now, the claimed NOD could not be considered 
adequate unless it expressed dissatisfaction or disagreement 
with an RO determination.  While special wording was not 
required, the terms had to be such that they could reasonably 
be construed as an expression of dissatisfaction with a 
decision and a request for appellate review.  38 C.F.R. 
§ 19.118 (1988).  Although the veteran requested reevaluation 
of his PTSD, neither the statement received in October 1988 
nor that received the following month even made reference to 
the August 1988 rating action.  Moreover, neither expressed a 
desire for appellate review.  Indeed, they were reasonably 
construed as new claims.  While reasonable minds could 
certainly differ on that point, it could not be concluded 
indisputably that either statement constituted an NOD 
sufficient to initiate the appellate process.  As such, the 
failure to consider either document as an NOD could not be 
considered CUE.  Accordingly, the Board rejects the 
contention that the August 1988 rating action remained open 
until November 1991, when the M&ROC granted entitlement to a 
100 percent schedular rating for PTSD.  

Even if the October and/or November 1988 statements were 
informal claims, the veteran maintains that the VA committed 
CUE when it did not notify the veteran of the requirements 
necessary to formalize the claim and when it did not assist 
him in the development of that claim, such as by scheduling a 
VA examination.  Glover v. West, 185 F.3d 1328, 1332 (1999).  
Such contentions, however, belie the fact that shortly after 
the receipt of the October and November 1988 statements, the 
Des Moines RO and the Wichita M&ROC made numerous requests 
for and obtained rather extensive evidence identified by 
veteran which showed treatment for his PTSD from August to 
December 1988.  Indeed, it was specifically noted on the 
report of the M&ROC's May 1989 decision that the date of the 
claim had been November 22, 1988.  Although there is no 
indication that the records from August 1988, including a 
period of hospitalization, were specifically considered with 
respect to that claim, those records disclosed treatment 
primarily for an adjustment disorder.  A diagnosis of PTSD 
was not confirmed but characterized only as provisional or 
possible.  Consequently, one cannot conclude that the 
noncompensable rating for PTSD would have been manifestly 
different had such records been considered.  

Although a VA examination was not scheduled in connection 
with the statement submitted in 1988, it should be noted that 
the evidence dated between August and December 1988 contained 
hospital reports which showed treatment for PTSD.  Then, as 
now, such reports could be used in lieu of a VA examination.  
38 C.F.R. § 3.326(b) (1988).  Moreover, there was no 
requirement in the late 1980's, which required that a VA 
examination be scheduled in every case.  Rather, the 
governing regulations stated that such examinations were 
scheduled when there was a reasonable probability of a valid 
claim.  Although the term "reasonable probability" was to 
be liberally construed, the interpretation of that term was 
left to the RO.  It was a matter of judgment based upon the 
particular fact situation, including medical and lay evidence 
and observations of the rating board made upon a personal 
appearance of the claimant before it.  38 C.F.R. § 3.326 
(1988).  As such, it was the result of weighing and 
evaluating the evidence, and the failure to come to a 
particular conclusion could not rise to the level of CUE.  
Finally, it should be noted that the breach of the duty to 
assist does not constitute CUE.  See 38 C.F.R. 
§ 20.1403(d)(2) (2001); see, e.g., Glover v. West, 185 F.3d 
1328, 1332 (1999). 

The veteran also argues that during the year prior to the 
receipt of the claim on November 3, 1989, the level of 
impairment caused by his PTSD was totally disabling.  As 
such, he maintains that the 100 percent schedular evaluation 
for PTSD should have gone back to at least November 1988.  
Such an assertion, however, goes to the manner in which the 
M&ROC weighed and evaluated the evidence.  In this regard, 
the veteran characterizes the M&ROC's lack of specific 
referral to the medical records discussing PTSD as a failure 
by the M&ROC to have had these records before them when 
deciding his claim in November 1991.  However, the veteran 
has not proffered any evidence showing that the M&ROC did not 
examine and consider all of his medical records on file at 
the time.  His assertion also fails, because there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties.  Unless rebutted by clear evidence to the 
contrary, the Secretary is entitled to the benefit of this 
presumption.  Accordingly, even though the November 1991 
M&ROC decision does not clearly state what evidence was 
relied on in assigning the effective date, that date must 
stand absent clear evidence to the contrary.  See Baldwin v. 
West, 13 Vet. App. 1 (1999).

The veteran's last argument is that the medical records 
showed in 1988 and 1989 that his PTSD was far worse than 
reflected by his noncompensable disability rating.  Such an 
argument, however, also goes to the manner in which the VA 
weighed and evaluated the evidence.  As noted above, mere 
disagreement as to how the facts were weighed or evaluated 
cannot rise to the level of CUE.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A).  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded. 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  That change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In a recent decision, however, the Court stated that the VCAA 
does not apply to a CUE motion in an RO rating decision.  
Livesay v. Principi, No. 00-51, slip op. at 17 (U. S. Vet. 
App. Aug. 30, 2001) (en banc).  Accordingly, the VCAA does 
not apply to the instant case.

ORDER

CUE not having been demonstrated, the claim to reverse or 
amend the November 1991 rating decision is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

